Citation Nr: 1430620	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include tinea corporis and folliculitis. 

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to an initial compensable rating for cervicitis. 

4.  Entitlement to an initial compensable rating for herpes simplex virus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for chronic cervicitis and herpes simplex, virus type II (HSV II), both evaluated as noncompensable, effective December 1, 2006.  Service connection for bilateral shin splints and tinea corporis were also denied by the July 2007 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in January 2008, appealing the initial disability ratings assigned and the service connection denials.  The RO issued a Statement of the Case (SOC) in August 2008.  In September 2008, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In January 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with her paper claims file. 

The issue of entitlement to service connection for a skin disorder, to include tinea corporis and folliculitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran reports current bilateral shin splints, manifested by pain in her bilateral shins and precipitated by prolonged activity.  The Veteran's statements are both competent and credible as she has been previously diagnosed with bilateral shin splints on several occasions based on similar symptoms.

2.  At the June 2007 VA examination, the VA examiner found the Veteran's shin to be tender to palpation at the distal two-thirds of the Veteran's shins.  

3.  Complaints of and treatment for bilateral shin splints are documented on five occasions during the Veteran's active military service. 

4.  The March 2012 VA examiner attributed the Veteran's current bilateral shin splints to her active military service, and there are no other contrary medical opinions of record.

5.  Throughout the appeal, the cervicitis has been manifested by symptoms that do not require continuous treatment.

6.  Throughout the appeal, the HSV II has been manifested by less than 5 percent of the entire body, less than 5 percent of the exposed area affected, and has not required any type of treatment during the past 12-month period.


CONCLUSIONS OF LAW

1.  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral shin splints is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an initial compensable disability rating for cervicitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.116, Diagnostic Codes (DCs) 7612-7699 (2013).
3.  The criteria for an initial compensable disability rating for HSV II are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, DCs 7806-7899 (regulations in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the bilateral shin splints claim, in light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist, or a discussion on the merits, is necessary.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for cervicitis and HSV II.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the Courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in February 2007 before the grants of service connection for cervicitis and HSV II was legally sufficient, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  Her STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate her disabilities.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in January 2012.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations, which she had in January 2012.  The remand also directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the September 2012 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claims - General Regulations and Statutes 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  Cervicitis

The Veteran is currently rated noncompensable, by analogy, under 38 C.F.R. § 4.116, DC 7612.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2013) (providing specific means of listing DC for unlisted disease or injury).   She seeks a higher initial disability rating.

DC 7612 refers to a disease or injury of the cervix.  DC 7612 is rated under the General Rating Formula for a Disease, Injury, or Adhesions of Females Reproductive Organs.  Under the General Rating Formula, a 0 percent rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that do require continuous treatment.  38 C.F.R. 
§ 4.116.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable initial disability rating for her cervicitis.  Here, there is no evidence that her cervicitis is manifested by symptoms that require continuous treatment, to warrant a higher disability rating.  38 C.F.R. § 4.116, DC 7612.  

Specifically, the Veteran underwent a VA general medical examination in June 2007.  At the examination, the Veteran told the VA examiner that she experienced abdominal pain once a year, which she attributed to her cervicitis.  During these yearly episodes, the Veteran took Motrin for the treatment of the pain.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner indicated that the Veteran's chronic cervicitis required no medication or treatment.  

The Veteran was afforded pap smear testing by the VA Medical Center (VAMC) on an outpatient basis in March 2008 and September 2011.  Both pap smears were negative for cervicitis.  In September 2011, in particular, the Veteran was seen for abdominal pain and provided with a diagnosis of vaginitis, based on the pap smear results.  Her vaginitis was treated with a 5-day topical vaginal cream.

The Veteran was afforded another VA examination in January 2012.  The Veteran reported intermittent symptoms of lower abdominal pain, but denied any symptoms since September 2011.  She denied seeking any treatment for her symptoms, with the exception of the September 2011 treatment visit described above.  The Veteran stated that she had not seen a gynecologist for her cervicitis since her military discharge.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's cervicitis does not currently require treatment or medication.  Based on a review of the September 2011 VA pap smear results, the examiner also found that the September 2011 treatment for abdominal pain was for reactive cells present suggestive of bacterial vaginosis.  The examiner stated that the pap smear was negative for cervicitis.  Thus, the September 2011 treatment was for the Veteran's non-service-connected vaginitis and not her service-connected cervicitis.

The Veteran's remaining VA outpatient treatment records do not provide contrary evidence to that obtained at the VA examinations.

Thus, the Veteran is not entitled to a compensable initial disability rating for her cervicitis.  Here, there is no evidence that her cervicitis is manifested by symptoms that require continuous treatment, to warrant a higher disability rating.  38 C.F.R. § 4.116, DC 7612.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's cervicitis, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as abdominal pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  
In sum, the preponderance of the evidence is against the assignment of a compensable initial disability rating for the service-connected cervicitis at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B.  HSV II

The Veteran is currently rated noncompensable, by analogy, under 38 C.F.R. § 4.118, DC 7806.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing DC for unlisted disease or injury).   She seeks a higher initial disability rating.

Initially, the Board notes that in October 2008, regulations pertaining to the evaluation of the skin were amended effective October 23, 2008.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.

Under DC 7806, a skin disorder that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or it must show that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable initial disability rating for her HSV II.  Here, there is no evidence of the HSV II manifesting at least 5 percent, but less than 20 percent, of the entire body, manifesting at least 5 percent of the exposed area affected, or requiring intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

Specifically, at a June 2007 VA skin examination, the Veteran stated that her HSV II is intermittent with outbreaks occurring twice a year.  She denied any treatment for this disability in the last twelve months.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran did not have any current rashes, and her skin was warm, dry, and a good color.  The Veteran did not have any pain or tenderness in the groin/abdomen area.  The examiner found that the Veteran had HSV II with objective evidence.

The Veteran was afforded an additional VA examination in January 2012.  The Veteran reported that her HSV II was genital/vulval, but denied any diagnosis, treatment, or management for recurrent HSV II since leaving the military service.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's skin disorder did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  She did not have any systemic manifestations due to any skin disease.  Her HSV II had not been treated with any systemic, topical, or any other medication in the past twelve months.  The examiner found that there was no objective evidence of HSV II lesions at the examination.  The examiner noted that the Veteran had scarring, but attributed these to her non-service-connected folliculitis.

The Veteran's VA treatment records do not provide evidence contrary to that obtained at the VA examinations.

Thus, the Veteran is not entitled to a compensable initial disability rating for her HSV II.  There is no evidence of the Veteran's HSV II manifesting at least 5 percent, but less than 20 percent, of the entire body, manifesting at least 5 percent of the exposed area affected (i.e., groin/vulval area), or requiring intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period, to warrant a compensable disability rating.  38 C.F.R. § 4.118, DC 7806. 

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's HSV II, but finds none are raised by the medical evidence.  DC 7800 is not applicable because the Veteran does not have a skin disorder of the head, face, or neck.  DC 7801 and DC 7805 are not applicable because the HSV II does not cause limited motion of the affected part and is not shown to be deep.  DC 7802 is inapplicable because the affected skin area does not exceed 144 square inches (929 sq. cm.) or greater to warrant a compensable rating.  At the VA examinations, the HSV II was only found to cover the genital/vulval area and not a larger area.  DC 7803 is inapplicable because the evidence does not establish that the Veteran's HSV II is superficial and unstable.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  Frequent loss of covering of the skin due to the HSV II was not documented at either VA examination or in the treatment records.  DC 7804 is not applicable because the HSV II has not been shown to be superficial and painful.  The Veteran did not report pain at either VA examination or in the treatment records.  38 C.F.R. § 4.118; see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as skin outbreaks, and she is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that her disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a compensable initial disability rating for the service-connected HSV II at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

C.  Final Considerations

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's cervicitis and HSV II fully address her symptoms, which include mainly intermittent abdominal pain and skin outbreaks on her genital/vulval area, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the levels of severity and symptomatology of the cervicitis and HSV II with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports intermittent abdominal pain from her service-connected cervicitis and intermittent skin outbreaks in her genital/vulval area from her service-connected HSV II.  The regulations for cervicitis address symptoms that require continuous treatment or medication.  The treatment records and the VA examinations do not show that the Veteran has sought continuous treatment and/or taken continuous medications for her abdominal pain (with the exception of the September 2011 treatment visit, which was determined to be due to a non-service-connected disorder).  Thus, the Veteran's abdominal pain symptoms were considered in assigning her the current disability rating for her cervicitis.  However, even with consideration of her pain, her circumstances were not severe enough to warrant a higher disability rating.  Similarly, the regulations for HSV II address skin outbreak symptoms.  The  Veteran's symptoms of intermittent skin outbreaks that do not require treatment, were considered in assigning her the current disability rating for her HSV II.  However, even with consideration of these symptoms, her circumstances were not severe enough to warrant a higher disability rating.  

In summary, there is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent January 2012 VA examinations, the VA examiners found that the Veteran's current service-connected disabilities do not impact her ability to work.  There has been no allegation by the Veteran or the record that her service-connected cervicitis and/or HSV II has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral shin splints is granted.

Entitlement to an initial compensable rating for cervicitis is denied.

Entitlement to an initial compensable rating for HSV II is denied.


REMAND

In January 2012, the Board remanded the Veteran's skin disorder claim for, in pertinent part, a VA medical opinion to be obtained.   Upon remand, the Veteran was afforded a VA addendum medical opinion in March 2012.  The VA examiner diagnosed the Veteran, in pertinent part, with folliculitis.  The examiner then provided a negative nexus opinion concerning the folliculitis, reasoning that there were no complaints of or treatment during the Veteran's active military service.  This rationale is incorrect, as the STRs do document pertinent treatment.  Specifically, in February 2002, the Veteran sought treatment in-service for folliculitis of the thigh.  Therefore, the examiner's medical opinion was based on erroneous facts and is thus inadequate.  The Board specifically asked for this medical opinion in its remand.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, this claim must again be remanded for a VA addendum medical opinion to be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Veteran is hereby notified that it is her responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the March 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA skin examination with an appropriate expert to determine the etiology of her currently diagnosed folliculitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current folliculitis was incurred during her active military service from September 1986 to November 2006, to include the documented complaint of folliculitis on the thigh in February 2002.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


